Citation Nr: 0602431	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to non service-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Edilberto U. Briones, Sr.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  


REMAND

As an initial matter, the Board acknowledges the recent 
judicial holding in Pelea v. Nicholson, 19 Vet.App. 296 
(2005).  In that decision, the United States Court of Appeals 
for Veterans Claims (Court) noted that there appeared to be a 
conflict between 38 C.F.R. § 3.41, which states that, for 
Philippine service, "the period of active service will be 
from the date certified by the Armed Forces" and 38 C.F.R. 
§ 3.203(a), which provides that a claimant may show service 
by submitting certain documents "without verification from 
the appropriate service department".  In that case, the 
Court held that an RO letter to the appellant which set forth 
certain notice provisions required by the Veterans Claims 
Assistance Act of 2000 (VCAA) was not adequate because the 
letter only set out the types of evidence necessary to 
substantiate the underlying claim for benefits rather than 
the types of evidence necessary to show valid service.  

In the present case, as in Pelea, the RO has not sent a VCAA 
letter to the appellant informing him of the types of 
evidence needed to show valid service.  See 38 C.F.R. § 3.203 
(2005).  Therefore, in compliance with the Pelea ruling, the 
case must be returned to the RO for issuance of a proper VCAA 
letter.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the appellant 
with a VCAA letter affording notice of 
the types of evidence necessary to 
establish valid service in accordance 
with 38 C.F.R. § 3.203 (2005).  

2.  After completion of the above, the RO 
should review the claims file and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

